Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated August 8, 1988 (People v Tedesco, 143 AD2d 155), affirming a judgment of the County Court, Suffolk County, rendered December 9, 1982, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). O’Brien, J. P., Thompson, Pizzuto and Santucci, JJ., concur.